Per Curiam.
Since the facts are not in dispute the question presented is one of law. Plaintiff, a fifteen-year-old infant, paid defendant $160 for one meal and transportation from New York to Los Angeles. On returning to New York she repudiated the transaction, demanded return of the amount paid, and brought this action in which she has been granted summary judgment.
No controlling authority sustaining such a determination has been brought to our attention, and we are unable to agree with the decision below.
The contracts of infants are voidable, not void, and there is no basis for rescission here in view of the concession that the reasonable value of the transportation was the sum paid by plaintiff.
Judgment and order granting summary judgment reversed, with ten dollars costs, and defendant’s motion for summary judgment granted, with costs.
Shientag and Noonan, JJ., concur.